UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4314


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERROD CORNELIUS SMITH, a/k/a Jerod Cornelius Smith,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:08-cr-00037-BO-1)


Submitted:    September 9, 2009           Decided:   September 18, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerrod Cornelius Smith pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute

more than fifty grams of cocaine base, in violation of 21 U.S.C.

§ 846 (2006).       The district court granted his motion for a

downward    departure       and    sentenced        him       to    144    months    of

imprisonment, below the advisory guidelines range of 210 to 262

months.

           On    appeal,    counsel     has    filed      a    brief      pursuant   to

Anders v. California, 386 U.S. 738 (1967), stating that there

are   no   meritorious      issues    for     appeal.          Counsel     questions,

however, whether the district court erred in upholding a six-

level enhancement for assaulting a police officer.                          Smith was

informed of his right to file a pro se supplemental brief, but

has not done so.     The Government has moved to dismiss the appeal

on the ground that Smith knowingly and intelligently waived his

right to appeal.

            A   defendant    may     waive    the    right     to   appeal    if    that

waiver is knowing and intelligent.             United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                  Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

                                         2
936 F.2d 165, 167-68 (4th Cir. 1991).                The question of whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.                United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Smith knowingly and voluntarily waived the right to appeal any

sentence that did not exceed the advisory guidelines range.                        The

sole sentencing issue he raises on appeal falls within the scope

of this waiver.        We therefore grant the Government’s motion to

dismiss in part and dismiss this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes    our   review      of    the    sentence,     the   waiver    does     not

preclude our review of any errors in Smith’s conviction that may

be   revealed    pursuant   to      the    review   required     by   Anders.       In

accordance with Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                    We therefore deny

the Government’s motion to dismiss in part and affirm Smith’s

conviction.

            This court requires that counsel inform his client, in

writing,    of   the   right    to   petition       the   Supreme     Court   of   the

United States for further review.              If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

                                           3
state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4